Fourth Court of Appeals
                                         San Antonio, Texas

                                               JUDGMENT
                                            No. 04-16-00487-CV

                                IN THE INTEREST OF J.M.C., a Child

                    From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015-PA-01162
                   Honorable Charles E. Montemayor, Associate Judge Presiding 1

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is indigent. No costs are taxed in this appeal.

        SIGNED February 15, 2017.


                                                         _____________________________
                                                         Patricia O. Alvarez, Justice




1
 The Honorable Laura Salinas is the presiding judge of the 166th Judicial District Court. The order terminating the
Appellant’s parental rights was signed by the Honorable Charles E. Montemayor, Associate Judge.